Case 3:20-cv-00098-REP Document 174 Filed 04/20/20 Page 1 of 2 PagelD# 3842

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
STEVES AND SONS, INC.,
Plaintiff,
Vv. Civil Action No. 3:20-cv-98

JELD-WEN, INC.,

Defendant.

ORDER

Having considered JELD-WEN, INC.’S MOTION FOR RULE 65(c) BOND
REGARDING APRIL 10, 2020 PRELIMINARY INJUNCTION (ECF No. 132) (the
“Motion”), the parties’ statements of position, response and
supplemental memoranda, and accompanying exhibits (ECF Nos. 130,
133, 156, 157, 171, 172), the DECLARATION OF DANIEL CASTILLO and
accompanying exhibits (ECF No. 134), and the arguments of counsel
made on the record during the April 20, 2020 conference call, it
is hereby ORDERED that, pursuant to Fed. R. Civ. P. 65(c), Steves
and Sons, Inc. (“Steves”) shall post a bond of $1 million (USD).
For the reasons to be set forth in the forthcoming Memorandum
Opinion, the Court finds that security of $1 million is sufficient

and proper to pay the costs and damages sustained by JELD-WEN,
Case 3:20-cv-00098-REP Document 174 Filed 04/20/20 Page 2 of 2 PagelD# 3843

Inc. (“JELD-WEN”) if JELD-WEN is later found to have been
wrongfully enjoined.

Tt is so ORDERED.

ie) SL

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: April 26, 2020

fete OM
